EXHIBIT ARTICLES OF AMENDMENT TO ARTICLES OF INCORPORATION OF SUMMIT FINANCIAL GROUP, INC. a West Virginia Corporation In accordance with §31D-10-1006 of the Code of West Virginia, the undersigned corporation adopts the following Articles of Amendment to its Articles of Incorporation: FIRST: The name of the corporation is Summit Financial Group, Inc. (the “Corporation”). SECOND: The following amendments to the Articles of Incorporation were adopted by the Board of Directors and shareholder approval was not required. THIRD: The date of the adoption of the amendments was May 21, 2009. FOURTH: Pursuant to the authority granted the Board of Directors of the Corporation in Article IV of the Corporation’s Articles of Incorporation, on May 21, 2009, the Board of Directors approved an amendment to Article IV of the Articles of Incorporation, which amendment adds a new subsection (F) to Article IV and establishes a new series of preferred stock, par value $1.00 per share, of this Corporation, designated as “Series 2009 Preferred Stock,” having the number of shares of such series, and the voting and other powers, preferences and relative, participating, optional or other rights, and the qualifications, limitations and restrictions thereof as are set forth in Exhibit A to these Articles of Amendment attached hereto and made a part hereof as if set forth in full herein. FIFTH:Contact name and number of person to reach in case of problem with filing: Robert S. Tissue Senior Vice President and Chief Financial Officer Summit Financial Group, Inc. 300 North Main Street Moorefield, West Virginia 26836 (304) 530-1000 [Signature Page Follows] [Signature Page to Articles of Amendment] IN WITNESS WHEREOF, Summit Financial Group, Inc. has caused these Articles of Amendment of the Corporation to be executed by its duly authorized officer on the day of September, SUMMIT FINANCIAL GROUP, INC. By: /s/ Robert S. Tissue Robert S. Tissue Senior Vice President and Chief Financial Officer [Exhibit A Follows] EXHIBIT A CERTIFICATE
